United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1927
Issued: September 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 19, 2013 appellant, through counsel, filed a timely appeal from the August 7,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to receive compensation after June 24, 2008 due
to her accepted left knee condition.
FACTUAL HISTORY
On September 7, 2007 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim alleging that she sustained degenerative spurring of her left knee due to her work

1

5 U.S.C. §§ 8101-8193.

duties which included engaging in extensive walking.2 She stopped work on August 31, 2007
and did not return.3
Diagnostic testing of appellant’s knees obtained on June 15, 2007 showed that she had
degenerative change of her knees with left medial compartmental narrowing. On August 31,
2007 an attending physician indicated that appellant should be placed on work restrictions
including working in a sedentary position with no lifting more than five pounds.
In an October 23, 2007 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that her left leg condition was causally
related to her employment duties.
On May 28, 2008 Dr. Daniel R. Laster, an attending Board-certified orthopedic surgeon,
performed a left total knee arthroplasty which was not authorized by OWCP at the time. In a
June 24, 2008 report, he described appellant’s progress after her May 28, 2008 left knee surgery
and indicated that she was totally disabled from May 28 to August 28, 2008. Dr. Laster stated
that appellant’s left knee condition “was caused and accelerated during the course of the patient’s
employment.”
By decision dated November 18, 2008, OWCP affirmed its October 23, 2007 decision
denying appellant’s claim for a work-related left knee condition. It indicated that the June 24,
2008 report of Dr. Laster was of limited probative value on the relevant issue of the case because
he did not describe her work duties or provide medical rationale explaining how they could have
caused or aggravated her left knee condition.
In a November 12, 2009 letter, appellant, through counsel, requested reconsideration of
his claim and submitted a November 9, 2009 report of Dr. Laster. In his report, Dr. Laster noted
that appellant worked as a mail carrier and that he had examined her work duties in detail. He
stated that she initially was seen in September 2007 with a progressive history of knee pain, left
greater than right. The objective findings at that time showed decreased range of motion with
crepitus and radiographs revealed tricompartmental arthrosis bilaterally, left greater than right.
Dr. Laster noted that appellant ultimately underwent a left total knee replacement done on
May 28, 2008 and stated, “It is my opinion that the patient’s arthritis was hastened by the
vigorous walking required by her job. This opinion is confirmed by the fact that the patient had
developed end-stage arthrosis at the early age of 48 years.”4
In a March 3, 2010 letter, appellant indicated that she had worked for the employing
establishment for 23 years and that she had to walk to make about 1,000 deliveries per day. She
2

OWCP previously accepted that appellant sustained bilateral plantar fasciitis in August 2002. Appellant’s
previous occupational disease claim that she sustained a low back condition due to work factors was denied on the
grounds that she did not submit sufficient medical evidence in support of her claim.
3

Appellant later claimed that the employing establishment sent her home because it did not have work available
within her work restrictions. It appears that she was separated from the employing establishment in early 2009.
4

The record contains additional medical reports detailing appellant’s left knee symptom between mid-2009 and
mid-2010.

2

indicated that she was required to climb stairs, separate and case mail, carry packages weighing
more than 10 pounds and pick up heavy boxes of mail on a daily basis. Appellant performed a
great deal of mandatory overtime work and rarely worked just an eight-hour day.5
In a May 13, 2010 decision, OWCP vacated its November 18, 2008 decision and
accepted appellant’s case for an acceleration of degenerative joint disease of her left knee as a
result of walking and climbing stairs/steps at work over an extended period. It discussed
Dr. Laster’s November 9, 2009 report but did not clearly identify which medical evidence
supported the acceptance of appellant’s claim for this condition.
On May 18, 2010 appellant filed a Form CA-7 (Claim for Compensation) alleging
entitlement to wage-loss compensation for the period August 31, 2007 to May 18, 2010.
In October 2010, the Office of Personnel Management (OPM) advised OWCP that
appellant was receiving payments from OPM. Appellant later elected to retroactively receive
OWCP benefits effective August 31, 2007 instead of OPM benefits.6
In an April 4, 2013 letter, OWCP indicated that the medical evidence of file only
supported payment of compensation from August 31, 2007 to June 24, 2008. OWCP stated, “If
an election for this closed period (August 31, 2007 to June 24, 2008) is desired, let me know and
I will send an election to the claimant for this closed period of time…. As noted above, there is
no medical evidence in the file since June 24, 2008 which indicates that the claimant has not
been able to work due to her accepted condition of left lower leg osteoarthritis.”
In an April 9, 2013 letter, appellant’s counsel indicated that appellant had elected to
receive OWCP compensation and argued that OWCP had impermissibly shifted the burden of
proof to her for establishing entitlement to wage-loss compensation after June 24, 2008. Counsel
cited Board cases which he felt supported this proposition.
In a May 9, 2013 decision, OWCP determined that appellant’s “claim for compensation
from June 25, 2008 onward is denied.” It indicated that it was her burden of proof to establish
entitlement to compensation after June 24, 2008.
In a May 14, 2013 letter, counsel continued to argue that OWCP had impermissibly
shifted the burden of proof to appellant for establishing entitlement to wage-loss compensation
after June 24, 2008.
In an August 7, 2013 decision, OWCP affirmed its May 9, 2013 decision noting that
appellant had not met her burden of proof to establish entitlement to compensation after June 24,
2008 by submitting supportive medical evidence.

5

Appellant mentioned a 1987 injury to her left knee but did not identify this injury as a cause of her current left
knee symptoms. It does not appear that there is an open OWCP case file for such an injury.
6

Appellant secured approval for her OPM retirement in August 2009. The retirement was made retroactive to
August 30, 2007.

3

LEGAL PRECEDENT
Once OWCP accepts a claim it has the burden of justifying modification or termination
of compensation. After it has determined that an employee has disability causally related to his
or her employment, OWCP may not terminate compensation without establishing that the
disability has ceased or is no longer related to the employment injury.7 The fact that OWCP
accepts a claim for a specified period of disability does not shift the burden of proof to the
claimant to show that he or she is still disabled. The burden is on OWCP to demonstrate an
absence of employment-related disability in the period subsequent to the date when
compensation is terminated or modified.8 OWCP’s burden includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.9
In the case of G.Q.,10 the Board noted that OWCP accepted on January 4, 2012 that the
claimant sustained a left ankle sprain in the performance of duty on May 26, 2011. On the same
day, OWCP concluded that his accepted condition had resolved by September 20, 2011, thereby
accepting the claimant’s case for the specified closed period May 26 to September 19, 2011. The
Board noted that the relevant precedent dictated that OWCP’s acceptance of a claim for a
specified period of disability did not shift the burden of proof to the claimant to demonstrate that
he or she remained disabled thereafter. The Board noted that, in such cases, it was OWCP’s
burden to demonstrate the absence of employment-related disability for the period following
termination or modification of benefits and it found that OWCP had the burden to terminate the
claimant’s benefits as of September 19, 2011.
In Elsie L. Price,11 OWCP accepted that the claimant was totally disabled for the
specified closed period November 25, 1996 to December 11, 2001 due to her accepted back
injuries. The Board noted that OWCP’s acceptance of a claim for a specified period of disability
did not shift the burden of proof to the claimant to demonstrate that he or she remained disabled
thereafter. The Board found that it was OWCP’s burden to establish that appellant’s condition
was no longer totally disabling after December 11, 2001.
ANALYSIS
On September 7, 2007 appellant filed an occupational disease claim alleging that she
sustained degenerative spurring of her left knee due to her work duties which included engaging
in extensive walking. She stopped work on August 31, 2007 and did not return to work. In
7

Edwin Lester, 34 ECAB 1807 (1983).

8

Docket No. 12-1459 (issued November 27, 2012).

9

Mary Lou Barragy, 46 ECAB 781, 787 (1995). Moreover, OWCP procedure addresses cases when the medical
evidence supports that a condition being accepted at the time of adjudication has already resolved. In such a case,
an OWCP claims examiner cannot state that the work-related condition has resolved without citing evidence
demonstrating that the condition has resolved. Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial
Acceptances, Chapter 2.806.5 (June 2011).
10

See supra note 8.

11

54 ECAB 734 (2003).

4

May 2010, OWCP accepted appellant’s case for an acceleration of degenerative joint disease of
her left knee as a result of walking and climbing stairs/steps at work over an extended period.12
In an April 4, 2013 letter, OWCP indicated that the medical evidence of file only supported
payment of compensation from August 31, 2007 to June 24, 2008. Appellant claimed
entitlement to compensation after June 24, 2008 and argued that OWCP had impermissibly
shifted the burden of proof to her for establishing entitlement to wage-loss compensation after
June 24, 2008. In May 9 and August 7, 2013 decisions, OWCP denied her claim for
compensation after June 24, 2008 noting that she had not met her burden of proof to establish
entitlement to compensation after June 24, 2008 by submitting supportive medical evidence.
The Board finds that, in denying appellant’s claim for compensation after June 24, 2008,
OWCP impermissibly shifted the burden of proof to appellant. In the cases of G.Q. and Elsie L.
Price,13 OWCP accepted the claimants’ cases for specified closed periods ranging in time from
about four months to five years. In each case, it was found that OWCP’s acceptance of a claim
for a specified period of disability did not shift the burden of proof to the claimant to
demonstrate that he or she remained disabled thereafter and it was OWCP’s burden to
demonstrate the absence of employment-related disability for the period following the end of the
specified closed period of disability. Similarly in the present case, OWCP had accepted
appellant’s claim for a specified closed period, August 31, 2007 to June 24, 2008. Given the
above-described precedent, OWCP had the burden of proof to show that she was not entitled to
compensation after June 24, 2008. However, OWCP applied an improper standard when it
indicated in its decisions that appellant had the burden of proof to establish work-related
disability after June 24, 2008.
The Board finds that the case must be remanded to OWCP in order to apply the proper
burden of proof standard to appellant’s claim for compensation after June 24, 2008. After
carrying out such development, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant is
entitled to receive compensation after June 24, 2008 due to her accepted left knee condition.

12

On May 18, 2010 appellant filed a Form CA-7 (Claim for Compensation) alleging entitlement to wage-loss
compensation for the period August 31, 2007 to May 18, 2010.
13

See supra notes 8 and 11.

5

ORDER
IT IS HEREBY ORDERED THAT the August 7, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.14
Issued: September 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

14

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014.

6

